DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group IV, Claim 46, in the reply filed on 12/13/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 46, 79-84, and 96 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al (US 2012/0016323).
Regarding Claim 46, Robinson discloses a wound dressing apparatus comprising:

a negative pressure source (reduced-pressure source 180, Fig. 1) disposed on or positioned within the wound dressing (100, Fig. 1; the reduced-pressure source 180 is within the dressing, as seen in Fig. 1), the negative pressure source (180, Fig. 1) comprising an inlet (184, Fig. 1; ¶ [0031]) and an outlet (190, Fig. 1; ¶ [0028]) and being operable to apply negative pressure to the wound site (110, Fig. 1; ¶ [0024]); and
a non-return valve (exhaust valve 188, Fig. 1) in fluid communication with the outlet (190, Fig. 1), the non-return valve (188, Fig. 1) being configured to inhibit back flow of air into the wound dressing (100, Fig. 1; ¶ [0028-0030]; the valve only allows exhaust flow away from the pump as it only opens when positive exhaust pressure comes from the pump).
Regarding Claim 78, Robinson discloses the non-return valve (188, Fig. 1) is configured to inhibit back flow of air into the wound dressing through the outlet (190, Fig. 1; ¶ [0028-0030]; the valve only allows exhaust flow away from the pump as it only opens when positive exhaust pressure comes from the pump).
Regarding Claim 79, Robinson discloses the non-return valve (188, Fig. 1) is connected to the outlet (190, Fig. 1; ¶ [0028]).
Regarding Claim 80, Robinson discloses the non-return valve (188, Fig. 1) is at least partially disposed in the outlet (190, Fig. 1; ¶ [0028]; as seen in Fig. 1, the valve is situated at the entrance of the outlet and is therefore at least partially disposed in the outlet).
Claim 81, Robinson discloses the non-return valve (188, Fig. 1) is integrated with the wound dressing (100, Fig. 1; ¶ [0016, 0028]; the pressure source can be integral with the wound dressing and therefore the non-return valve is also integral with the dressing).
Regarding Claim 82, Robinson discloses the non-return valve (188, Fig. 1) is positioned within and/or embedded in the wound dressing (100, Fig. 1; ¶ [0016, 0028]; the pressure source can be integral with the wound dressing and therefore the non-return valve is also integral with the dressing).
Regarding Claim 83, Robinson discloses the non-return valve (188, Fig. 1) is sized to fit within the wound dressing (100, Fig. 1; ¶ [0016, 0028]; since the pump is sized to fit within the dressing, and the valve is within the pump, the valve is also sized to fit within the dressing).
Regarding Claim 84, Robinson discloses the non-return valve (188, Fig. 1) has a height that is less than a thickness of the wound dressing (¶ [0016, 0028], Fig. 1; since the pump is only a portion of the thickness of the wound dressing, the valve will have a height that is less than the thickness of the dressing as a whole).
Regarding Claim 96, Robinson discloses the negative pressure source (180, Fig. 1) is a micropump (¶ [0024]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 85-88, 94, and 95 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al (US 2012/0016323) in view of Askem et al (US 2013/0331823).
Regarding Claims 85-87, Robinson is silent whether the non-return valve is a mechanical valve that is self-actuated, a duckbill valve, or a reed valve.
Askem teaches a pump assembly for use in a negative pressure wound dressing, thus being in the same field of endeavor, with an outlet valve (¶ [0024]) that is a self-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generic positive pressure valve of Robinson to be wither a duckbill valve or reed valve which are mechanical and self-actuated, as taught by Askem (¶ [0251]). These types of valve are well known to one of ordinary skill in the art and have a simple mode of operation that does not require electricity, and as such one of ordinary skill in the art would be motivated to use them in a wound dressing pump. 
Regarding Claim 88, Robinson is silent whether the non-return valve comprises a cavity with an inlet port and an outlet port and a reed at least partially disposed in the cavity.
Askem teaches an outlet valve comprising a cavity (first outlet valve chamber 121b and space above, see Image 1) with an inlet port (see Image 1) and an outlet port (see Image 1) and a reed (valve flap 128b on valve plate 126, Figs. 5 and 6) at least partially disposed in the cavity (see Image 1).

    PNG
    media_image1.png
    466
    598
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 5 of Askem
Therefore, it would have been obvious to modify the generic structure of the exhaust valve of Robinson to have the reed valve structure of Askem, as the valve structure of Askem is shown to be known in the art. One of ordinary skill in the art would be motivated to use this structure as a simple substitution of one known element for another, where both elements would obtain the predictable result of providing a one-way valve for the exhaust flow from the pump.
Regarding Claims 94 and 95, Robinson/Askem is silent whether the non-return valve comprises a crescent shape, and wherein the reed comprises a rectangular shape with circular ends or comprises a curved portion.
However, it has been held that the change in shape of a device is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant (see MPEP 2144.04). It appears that the device of Robinson/Askem would operate .
Claims 89-92 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al (US 2012/0016323).
Regarding Claims 89-92, Robinson is silent whether the non-return valve comprises a crescent shape, wherein the crescent shape is defined by a housing having a first curved surface that intersects a second surface, wherein the second surface is flat, or wherein the second surface is curved, the second surface having a radius of curvature that is greater than a radius of curvature of the first curved surface.
However, it has been held that the change in shape of a device is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant (see MPEP 2144.04). It appears that the device of Robinson would operate equally well with the claimed non-return valve housing shape since the non-return valve is built into the pump of Robinson and therefore can have a housing with various shapes .
Allowable Subject Matter
Claim 93 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no motivation within the prior art to have a non-return valve with a crescent shape defined by a housing having a first curved surface that intersects a second surface, where the second surface is semi-rigid or flexible such that it is configured to conform to a surface of the wound site. The cited prior art has the non-return valve located inside the negative pressure source, which would not come into contact with the wound site and as such one of ordinary skill in the art would not find it obvious to modify the pump housing to be semi-rigid or flexible. Additionally, no prior art was found that teaches a crescent shaped valve housing or a valve within a housing that is configured to be placed against and conform to a wound site.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA R ARBLE/           Examiner, Art Unit 3781